Title: To Benjamin Franklin from Deacon M. Auer, with Franklin’s Note for a Reply, 21 October 1782
From: Auer, Deacon M.,Franklin, Benjamin
To: Franklin, Benjamin


Monseigneur!Ebingen pres de Bahlingen en Wurtemberg, le 21 obr: 1782.
Rien n’est plus genereux, que l’Action, que Vous venez de faire, Monseigneur! La pauvre Veuve Hoeklin se croit heureuse. Elle a reçu un Billet que Son Excellence, Votre Beaufils aye accepté 200 Pound de Mons. Schneider a Germantown. Mons. Richard Bache a ecrit lui meme. Mais a cette heure nous sommes en peine. Permettez donc, je Vous supplie, de Vous demander a) par quel Moyen nous pourrions recevoir cette Somme et b) combien elle soit selon notre Argent.
Nous nous addressons directement a Votre Excellence, parceque je n’ai de confience, qu’en elle. Daignez donc jetter les yeux Sur la Veuve. Le grand Dieu recompensera tout, il Vous comblera de toute Sorte de Bonheur devant Son Trone. Je suis avec un parfait devouement et une Veneration profonde Monseigneur, de Votre Excellence tres humble Valet,
M. Auer,Pasteur.
 
Notation: Auer. 21 Oct. 1782.
[In Franklin’s hand:] That I have receiv’d from Mr Bache [blank in MS] Livres which lies in the Hands of Mr Frederic Grand Banker in Paris from whom it may be drawn by Mrs Hoeklin in such manner as she shall be advis’d.
